                        UNITED STATES DISTRICT COURT
                                                   for the
                                          District of New Mexico


        United States of America
                    V
                                                                            Case No.      20MJ2 l 05 JHR
        Daniel Hansen
                Defe11da111


                         WAIVER OF PERSONAL PRESENCE AT HEARING
           Dan el Ha sen
             i  n-----------' Defendant, understand that I am scheduled for
        I,---�--.

           a _�[lt,.,_.
an _In_i_ti_ _l                                              _2_ /3_1 / _2_0 _2_0_
                   :::......-"..., -'-/_______ hearing on _1dale
       na/ure a/hearing

        I understand that I may appear by video for !his proceeding. I hereby ask to be permilled to

appear for the hearing by video, and waive my right to be personally present for this hearing.




                                                               Signature of defendant ·.1· al/omey

                                                  Kari Converse
                                                              !'rimed name of defendant's allomey

                                                  kari_converse@fd.org
                                                               Defendant ·s attomey ·s e-mail address
